Title: From George Washington to John Jay, 8 June 1789
From: Washington, George
To: Jay, John

 

Sir,
New York [8] June 1789

Although, in the present unsettled state of the Executive Departments under the Government of the Union, I do not conceive it expedient to call upon you for information officially; yet I have supposed that some informal communications from the Office of Secretary for Foreign Affairs might neither be improper or unprofitable. For finding myself, at this moment, less occupied with the duties of my Office, than I shall probably be at almost any time hereafter; I am desirous of employing myself in obtaining an acquaintance with the real situation of the several great Departments, at the period of my acceding to the Administration of the general Government. For this purpose, I wish to receive in writing such a clear account of the Department at the head of which you have been, as may be sufficient (without overburdening or confusing a mind which has very many objects to claim its attention at the same instant) to impress me with a full, precise & distinct general idea of the United States, so far as they are comprehended in, or connected with that Department.
As I am now at leisure to inspect such Papers & Documents, as may be necessary to be acted upon hereafter, or as may be calculated to give me an insight into the business & duties of that Department, I have thought fit to address this notification to you accordingly. I am with due consideration Sir Your Most Hble Servt

Go: Washington

